Order entered August 1, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00194-CR
                                      No. 05-13-00195-CR

                             THE STATE OF TEXAS, Appellant

                                                V.

                               MICHAEL LEONARD, Appellee

                      On Appeal from the County Criminal Court No. 6
                                   Dallas County, Texas
                     Trial Court Cause Nos. MB-12-58768, MB-12-58769

                                           ORDER
       In his July 22, 2013 second motion for extension of time to file appellee’s brief, appellee

requested an extension until July 28, 2013. Our records do not show appellee has tendered a

brief. Accordingly, appellee’s second motion for extension is DENIED.

       We ORDER appellee to file his brief on or before August 9, 2013. If Appellee does not

comply with this order, these appeals will be submitted without appellee’s brief.


                                                      /s/   LANA MYERS
                                                            JUSTICE